Case 8:19-cv-01810-JSM-SPF Document 52 Filed 12/17/20 Page 1 of 4 PageID 557




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION


JOHN CANCELINO,

      Plaintiff,

v.                                                      Case No: 8:19-cv-1810-T-30SPF

TENSSOURCE, LLC and
NICHOLAS EXARHOS,

      Defendants.
________________________________/


                                       ORDER

      THIS CAUSE comes before the Court on Plaintiff’s Motion for Partial Summary

Judgment (Dkt. 48) and Defendants’ Response in Opposition (Dkt. 51). Upon review of

these filings, record evidence, and being otherwise advised in the premises, the Court

denies the motion because there are genuine issues of fact regarding Plaintiff’s claim for

overtime and minimum wages.

                                   BACKGROUND

      Plaintiff John Cancelino worked for Defendant Tenssource, LLC as an inside

marketing and sales representative from approximately September 27, 2017, until January

14, 2019.   Plaintiff’s job duties included product sales, scheduling and conducting

seminars, and performing product training.

      On July 24, 2019, Plaintiff filed this action under the Fair Labor Standards Act

(“FLSA”) alleging claims for unpaid wages and overtime compensation. Count I of the
Case 8:19-cv-01810-JSM-SPF Document 52 Filed 12/17/20 Page 2 of 4 PageID 558




amended complaint alleges a claim for minimum wages for his last pay period; Count II

seeks overtime compensation under the FLSA; Count III alleges a claim for unpaid

commissions under Florida law; and Count IV states a retaliation claim under the FLSA.

(Dkt. 30).

       Plaintiff’s motion does not seek judgment on any of the claims in the amended

complaint. Rather, Plaintiff argues that evidence in the state court lawsuit Defendants filed

against Plaintiff 1 (which also forms the basis of Plaintiff’s retaliation claim in this lawsuit)

reflects that Defendants improperly classified Plaintiff as an independent contractor. As

explained briefly below, Defendants’ response establishes genuine issues of fact that

prevent the entry of partial judgment in Plaintiff’s favor.

                                         DISCUSSION

       Motions for summary judgment should be granted only when the pleadings,

depositions, answers to interrogatories, and admissions on file, together with the affidavits,

show there is no genuine issue as to any material fact and that the moving party is entitled

to judgment as a matter of law. Fed. R. Civ. P. 56(c); Celotex Corp. v. Catrett, 477 U.S.

317, 322 (1986). The existence of some factual disputes between the litigants will not

defeat an otherwise properly supported summary judgment motion; Athe requirement is that

there be no genuine issue of material fact.@ Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

248 (1986) (emphasis in original). The substantive law applicable to the claimed causes



1
 The state court action relates to Plaintiff’s alleged violation of the non-compete provisions of his
employment agreement. More specifically, according to Defendants, Plaintiff testified during his
deposition in this action that he attempted to sell a competing product to a Tenssource client after
he left his employment.
                                                    2
Case 8:19-cv-01810-JSM-SPF Document 52 Filed 12/17/20 Page 3 of 4 PageID 559




of action will identify which facts are material. Id. Throughout this analysis, the court

must examine the evidence in the light most favorable to the non-movant and draw all

justifiable inferences in its favor. Id. at 255.

       Plaintiff’s’ five-page motion argues that Defendants have now admitted that they

misclassified Plaintiff as an independent contractor. The Court agrees (and Defendants do

not argue otherwise) that the record establishes Defendants should have kept Plaintiff

classified as an employee during his entire employment. Defendants state the following in

their response: “Plaintiff worked for TENSSOURCE, LLC from late 2017 to early 2019.

Plaintiff was paid as an employee of TENSSOURCE, LLC for 2017 and 2019, but only

partially paid as an employee in 2018. This is because TENSSOURCE, LLC reported to

the Internal Revenue Service the Plaintiff’s salary as an employee and his commissions as

a 1099 worker. This brought to light TENSSOURCE, LLC’s error in paying part of

Plaintiff’s 2018 remuneration as a 1099 worker, and TENSSOURCE, LLC has since

rectified its earlier Internal Revenue Service filing and declared all of Plaintiff’s 2018

remuneration as an employee for tax purposes.” (Dkt. 51).

       However, this evidence does not impact Defendants’ argument that Plaintiff is not

entitled to overtime compensation under the FLSA because he was an exempt employee.

In other words, even as an employee, Plaintiff could be exempt from overtime

compensation if the finder of fact determines that any of the enumerated exemptions apply

after looking at Plaintiff’s position, responsibilities, and duties. And, even if Plaintiff

established he was not exempt from overtime, he would still have to show that he actually

worked more than forty hours in a workweek. Simply put, the fact that Defendants admit

                                                   3
Case 8:19-cv-01810-JSM-SPF Document 52 Filed 12/17/20 Page 4 of 4 PageID 560




they misclassified Plaintiff for a period of time as an independent contractor does not entitle

Plaintiff to any judgment on his claims in this action.

       Accordingly, it is therefore ORDERED AND ADJUDGED that Plaintiff’s Motion

for Partial Summary Judgment (Dkt. 48) is denied.

       DONE and ORDERED in Tampa, Florida, this December 17, 2020.




Copies furnished to:
Counsel/Parties of Record




                                              4
